      Case 4:20-cv-00216-TKW-HTC Document 8 Filed 08/07/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

STEVE LARON WOODWARD, SR.,

      Plaintiff,

v.                                                 Case No. 4:20cv216-TKW-HTC
OFFICER EASTBERG, et al.,

      Defendants.
                                            /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 7). No objections to the Report and Recommendation were

filed. Upon due consideration of the Report and Recommendation and the case file,

I agree with the magistrate judge’s determination that this case is due to be dismissed

pursuant to 28 U.S.C. §§1915A(b)(1) and1915(e)(2)(B)(ii) for failure to state a claim

upon which relief can be granted.

      Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is DISMISSED, and the Clerk shall close the case file.
Case 4:20-cv-00216-TKW-HTC Document 8 Filed 08/07/20 Page 2 of 2




DONE and ORDERED this 7th day of August, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
